 1   DANIEL R DRAKE
     DRAKE LAW, PLC
     4340 East Indian School Road
 2   Suite 21-113
     Phoenix, Arizona 85018
     drakelawplc@gmail.com
 3   Arizona State Bar No. 003781
     Telephone (602) 881-5341
 4   Attorney for Defendant

 5
 6                                  UNITED STATES DISTRICT COURT

 7                                           DISTRICT OF ARIZONA

 8     United States of America,
                                                               2:15-cr-00707-SRB
 9                              Plaintiff,
                                                            Notice of Withdrawal of
10              v.                                        Defendant’s Pro Se Motion to
                                                           Dismiss Counsel (Doc. 523)
11     Abdul Malik Abdul Kareem,
12                              Defendant.
13
             Defendant Abdul Malik Abdul Kareem hereby gives notice that he no longer
14
     wishes to dismiss his counsel and withdraws his pro se Motion to Dismiss Counsel (Doc.
15
     523). A copy of his signed statement confirming that is attached.
16
             Respectfully Submitted this 24th day of February 2019.
17
18
19
     MAYNARD CRONIN ERICKSON                            DRAKE LAW, PLC
     CURAN & REITER, P.L.C.
20
     s/Daniel D. Maynard                                s/Daniel R. Drake
21   DANIEL D. MAYNARD                                  DANIEL R. DRAKE
22
23
24
25
26
27
28
                                                    1
 1                                       MEMORANDUM
 2           On February 19, 2019, attorneys Daniel D. Maynard and Daniel R. Drake met with
 3   Abdul Malik Abdul Kareem at FCI Florence in Florence, Colorado, regarding his case
 4   and his motion to dismiss counsel. At the end of the conference Mr. Abdul Kareem
 5   adopted and signed a statement evidencing his wish to withdraw his motion to dismiss
 6   counsel. That document is attached as Exhibit 1.
 7           Respectfully Submitted this 24th day of February 2019.
 8
                                                     DRAKE LAW, PLC
 9
                                                     s/Daniel R. Drake
10
                                                     DANIEL R. DRAKE
11
12
13
14
15                                         Certificate of Service

16
             I hereby certify that on November 27, 2018, I electronically transmitted the attached
17   document to the Clerk's Office using the CM/ECF System for filing and transmittal of a Notice
     of Electronic Filing to CM/ECF registrants:
18
             AUSA Joseph E. Koehler
19           AUSA Kristen Brook

20          I further certify that I placed a copy of this Notice and its Exhibit by first class letter,
     postage prepaid, to:
21
                     Adbul Malik Abdul Kareem #44126-408
22                   FCI Florence
                     Federal Correctional Institution
23
                     PO Box 6000
24                   Florence, CO 81226

25
     s/Daniel R. Drake
26
27
28
                                                       2
